DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 6, 2022 has been considered.

Withdrawal of Allowability

The indicated allowability of claims 1-7 and 9 is withdrawn in view of the newly discovered reference(s) to Chen et al. (WO 2014/040310).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. (JP 2012/023893) in view of National Grid (definition of “Battery Storage”) and Chen et al. (WO 2014/040310).

Regarding claims 1 and 7, Yoshihisa et al. discloses an information providing device and method (10, Figs. 1, 6) comprising:
a communication interface (receiver of 10, Fig. 6) configured to receive operation information on a power supply device (20A-20C, Fig. 6) via a network (40) from the power supply device (20A-20C, Fig. 6) that supplies power to an electric apparatus (30B, 30C, Fig. 6) detachably connected thereto (connection port 22 is a plug insertion port, paragraph 0028, lines 11-22; paragraph 0030, lines 1-3); and
at least one processor circuit (13) with a memory (12, Fig. 1), the at least one processor circuit to at least:
evaluate how the power supply device is used based on the received 
operation information (paragraph 0033, lines 1-9; the operation of the electric device is based on the current supplied by the power supply device(s); thus, the operation of the electric device is indicative of how each power supply device id used); and
provide a user of the power supply device with information based on an 
evaluation result of the evaluating (paragraph 0032, lines 6-9; paragraph 0029, lines 4-6; paragraph 0035, lines 3-8).

Yoshihisa et al. does not expressly disclose each power supply device including an
engine generator and/or a storage battery.

National Grid discloses that storage battery releases/dissipates power (page 1,
paragraph 1).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide each power supply device of Yoshihisa et al. with a storage battery as discussed by National Grid for the purpose of releasing/dissipating power.

One of ordinary skill in the art would know that the at least one processor circuit
executes stored instructions to perform the above steps.

While Yoshihisa et al. does not expressly disclose the memory (12) comprising
instructions, it would have been obvious to provide the memory with instructions such
that they are executed by the processor circuit, and cause the at least one processor
circuit to perform the above steps.

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide the memory of Yoshihisa et al. with instructions
for the purpose of being executed by the processor circuit, and cause the at least one
processor circuit to perform the above steps.

Yoshihisa et al. further does not disclose
obtain specification information related to specification of the power 
supply device from a database;
evaluate how the power supply device is used based on the received 
operation information and the obtained specification information.

Chen et al. discloses
obtain specification information related to specification of the power 
supply device from a database (Abstract, lines 5-7);
evaluate how the power supply device is used based on the received 
operation information and the obtained specification information (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with obtain specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of evaluating how the power supply device is used.

Regarding claim 2, Yoshihisa et al. discloses the operation information includes measurement information indicating a measurement result of voltage and/or a measurement result of current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9), and
wherein the evaluation of how the power supply device is used is based on the measurement information (paragraph 0033, lines 1-9).

However, Yoshihisa et al. does not disclose
evaluate how the power supply device is used based on the received 
operation information and the obtained specification information.

Chen et al. does not disclose evaluate how the power supply device is used based on the received operation information and the obtained specification information (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with obtain specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of evaluating how the power supply device is used.

Regarding claim 3, Yoshihisa et al. discloses
the operation information includes measurement information indicating a measurement result of voltage and/or a measurement result of current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9), and
and the evaluation of how the power supply device is used based on the type of the electric apparatus (characteristic data of the electric device, paragraph 0033, lines 1-3).

Yoshihisa et al. does not disclose in the evaluation, a type of the electric apparatus is estimated based on the measurement information, and the evaluation of how the power supply device is used based on the estimated type of the electric apparatus.

Yoshihisa et al. discloses measurement information including characteristic data of the
electric device (paragraph 0008, lines 3-4). Accordingly, it would have been obvious to estimate a type of the electric apparatus based on the measurement information including the characteristic data (paragraph 0008, lines 3-4), and evaluate how the power supply device is used based on the estimated type of the electric apparatus. It is noted as discussed above, Yoshihisa et al. discloses evaluating how the power supply device is used based on the electric apparatus (paragraph 0033, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. with estimating a type of the
electric apparatus based on the measurement information for the purpose of evaluating whether the currently supplied current is normal or abnormal based on the type of the electric apparatus.

Regarding claim 4, Yoshihisa et al. discloses 
the operation information includes measurement information indicating measurement results of voltage and current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9), and
wherein the evaluation of how the power supply device is used is based on power consumption and/or startup power of the electric apparatus based on the measurement information (paragraph 0033, lines 1-9).

However, Yoshihisa et al. does not disclose
the evaluation of how the power supply device is used is based on power consumption and/or startup power of the electric apparatus based on the measurement information and the obtained specification information.

Chen et al. does not disclose evaluate how the power supply device is used based on the received measurement information and the obtained specification information (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with obtain specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of evaluating how the power supply device is used.

While Yoshihisa et al. does not disclose evaluates how the power supply device is used based on startup power of the electric apparatus, this limitation is optional since it is recited in the alternative form.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. in view of National Grid (definition of “Battery Storage”) and Chen et al. as applied to claim 1 above, and further in view of Eschrich et al. (US 2012/0193988).

Regarding claim 5, Yoshihisa et al. discloses measurement information indicating measurement results of voltage and current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-12).

However, Yoshihisa et al. does not disclose when the power supply device includes the engine generator, the operation information includes:
fuel consumption information indicating a fuel consumption amount of the engine generator; and
measurement information indicating measurement results of voltage and current that the power supply device is supplying to the electric apparatus, and
wherein the evaluation of how the power supply device is used is based on the fuel consumption information, the measurement information and the obtained specification information.

Eschrich et al. discloses when the power supply device includes the engine generator (550) (Fig. 8; Abstract, lines 1-2), the operation information includes:
fuel consumption information indicating a fuel consumption amount of the engine generator (monitor fuel consumption of generator, paragraph 0037, lines 9-11);
wherein the evaluation of how the power supply device is used is based on the fuel consumption information, the measurement information and the obtained specification information (by monitoring and controlling DC power, rate of fuel consumption, paragraph 0037, lines 9-11).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. as modified with an engine generator and monitoring fuel consumption and as disclosed by Eschrich et al. for the purpose of evaluating how the power supply device is used.

Further, since Eschrich et al. discloses when the power supply device includes the engine generator (550) (Fig. 8; Abstract, lines 1-2), as discussed above, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the power supply device of Yoshida as modified with an engine generator to provide the operation information includes measurement information indicating measurement results of voltage and current that the power supply device is supplying to the electric apparatus as suggested by Yoshihisa et al (paragraph 0033, lines 1-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. in view of National Grid (definition of “Battery Storage”) and Chen et al. as applied to claim 1 above, and further in view of Kobayashi et al. (JP 2003167653).

Regarding claim 6, Yoshihisa et al. as modified by National Grid and Chen et al. discloses the power supply device includes a storage battery that stores power supplied to the electric apparatus, and evaluates how the power supply device is used based on the obtained specification information, as discussed above with regard to claim 1.

However, Yoshihisa et al. as modified does not disclose
when the power supply device includes a storage battery that stores power supplied to the electric apparatus, the operation information includes charging/discharging information indicating a change in a power storage amount of the storage battery, and
	wherein the evaluation unit evaluates how the power supply device is used based on the charging/discharging information. 

Kobayashi et al. discloses
when the power supply device includes a storage battery that stores power supplied to the electric apparatus (PC 10) (Abstract, lines 2-4), the operation information includes charging/discharging information indicating a change in a power storage amount of the storage battery (page 4, paragraph 6, lines 1-6), and
	wherein the evaluation how the power supply device is used based on the charging/discharging information (page 4, paragraph 6, lines 1-6; paragraph 3, lines 1-5; paragraph 4, lines 1-3). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. as modified with charging/discharging information indicating a change in a power storage amount of the storage battery as disclosed by Kobayashi et al. for the purpose of evaluating how the power supply device is used.

Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed in view of the newly discovered reference(s) to Chen et al. (WO 2014/040310), as discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 20, 2022